18 N.Y.3d 898 (2012)
963 N.E.2d 784
940 N.Y.S.2d 208
2012 NY Slip Op 63647
In the Matter of WORLD TRADE CENTER BOMBING LITIGATION.
STEERING COMMITTEE et al., Respondents,
v.
THE PORT AUTHORITY OF NEW YORK AND NEW JERSEY, Appellant.
Motion No: 2011-1170.
Court of Appeals of New York.
Submitted October 31, 2011.
Decided February 9, 2012.
Concur: Judges CIPARICK, GRAFFEO, READ, PIGOTT, JONES, PRUDENTI[*] and MERCURE.[*]
Taking no part: Chief Judge LIPPMAN and Judge SMITH.
*899 Motion for reargument denied with $100 costs and necessary reproduction disbursements [see 17 NY3d 428 (2011)].
NOTES
[*]  Designated pursuant to NY Constitution, article VI, § 2.